Citation Nr: 0712739	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-07 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In July 2002, the RO awarded entitlement to service 
connection for ulcerative colitis and held that it was 10 
percent disabling.  The veteran duly appealed the assigned 
disability rating and in April 2006, he presented testimony 
before the undersigned Veterans Law Judge during a hearing.  
In May 2006, the Board remanded the matter for additional 
evidentiary development.  By means of a November 2006 rating 
decision, the RO held that an initial disability rating of 30 
percent was warranted for the veteran's service-connected 
ulcerative colitis.


FINDING OF FACT

The veteran's ulcerative colitis is not characterized by 
severe impairment, with numerous attacks yearly and with 
malnutrition, with health only fair during remissions.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
in excess of 30 percent for ulcerative colitis have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.112, 
4.114, Diagnostic Code 7323 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2002 and July 2003 letters, with 
respect to the claim of entitlement to service connection and 
subsequently entitlement to an increased rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2002 and the July 2003 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in March 2002, prior to the 
adjudication of the claim in July 2002.  Additionally, the 
record contains a November 2006 rating decision and a 
November 2006 supplemental statement of the case following 
the July 2003 letter.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from John Q. 
Stauffer, M.D. and Memorial of Tampa, and VA examination 
reports dated July 2002 and October 2006.  Notably, the 
veteran has not identified any further outstanding and 
relevant evidence in response to the July 2003 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding an increased rating claim, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran alleges entitlement to an initial evaluation in 
excess of 30 percent for ulcerative colitis.  He testified, 
in April 2006, that his service-connected ulcerative colitis 
warrants an increased initial disability rating due to 
alternating bouts of constipation and diarrhea, as well as 
substantial gas and bloating, and limitation of his 
activities.

Pursuant to Diagnostic Code 7323, ulcerative colitis 
characterized by moderately severe impairment, with frequent 
exacerbations, warrants a 30 percent disability rating.  A 60 
percent disability rating is awarded for severe impairment, 
with numerous attacks yearly and with malnutrition, with 
health only fair during remissions; and a 100 percent rating 
is awarded for pronounced impairment, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7323.

Upon review of the medical evidence of record there is no 
indication that the veteran's ulcerative colitis warrants an 
initial disability rating in excess of 30 percent.  Although 
Dr. Stauffer's records noted anemia in February 2000, 
throughout the pendency of this appeal there has been no 
indication of anemia or any other evidence of malnutrition.  
Rather, VA treatment records, since the award of service 
connection in March 2002, have consistently characterized the 
veteran's condition as stable.  

Additionally, the veteran was afforded two VA examinations, 
neither of which held the veteran's ulcerative colitis to be 
productive of severe impairment.  In July 2002, the veteran's 
appetite was noted to be stable and he did not report any 
weight loss; at that time he weighed 203 pounds.  A July 2006 
private colonoscopy report determined that the veteran's 
ulcerative colitis is in remission.  In October 2006, a VA 
examiner noted that the veteran's weight was stable and he 
characterized the veteran as well-nourished.  Twice a week, 
the veteran experienced diffuse, gas type abdominal pain.  He 
denied any nausea or vomiting.  He experienced moderately 
severe constipation on a constant basis.  He experienced 
moderate diarrhea on a monthly basis, however, he was able to 
maintain hydration.  There was no evidence anemia, 
malnourishment, liver abnormalities, or any other evidence of 
debility.  The veteran did not have a fistula.  VA treatment 
records recorded the veteran's weight at 211 pounds in 
September 2006.  

The veteran's ulcerative colitis does not rise to the level 
required for a 60 percent evaluation under Diagnostic Code 
7323.  Although he has been shown to suffer constantly from 
constipation and on a monthly basis from diarrhea, neither of 
these have resulted in severe impairment.  Rather, there is 
no evidence of any malnutrition; his health during remission 
has not been characterized as "only fair" or worse; and the 
veteran's weight appears to have been generally stable.  
Accordingly, an initial rating in excess of 30 percent rating 
for the veteran's ulcerative colitis under 38 C.F.R. § 4.114, 
Diagnostic Code 7323 (2006), is not warranted.





ORDER

Entitlement to an initial rating in excess of 30 percent 
rating for the veteran's ulcerative colitis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


